1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data storage in claims 1, 11, and 18-20, communication interface in claims 1 and 11, and control unit in claims 1, 11 and 21-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

REASONS FOR ALLOWANCE
	Claims 1-4, 6, 9-11, 13-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6, 9-10, 13-15 and 19-20
Regarding claim 1, the prior art of record, Shiihara (US 20170123407) discloses a method using a control apparatus configured to model a three-dimensional object using the consumable material, and selects, in a case where a plurality of objects is designated as a modeling target to be modeled by the control apparatus and a setting for the modeling by the control apparatus is designated and a required amount of the consumable material required for the modeling of the plurality of objects by the control apparatus according to the setting is larger than the received available amount, one or more of the plurality of objects as a modeling target such that the required amount of the consumable material required for the modeling by the control apparatus according to the setting is within the available amount (Shiihara, see Fig. 3, [0030] and [0045]-[0062]), Thomas-Lepore et al. (US 20170173888) discloses a interactive platform supports multi-user participation in a shared virtual workspace to prepare and schedule virtual print trays for printing on a three-dimensional (3D) printer or other fabrication resource. Computerized models may be automatically positioned within the print tray, manually positioned within the print tray, or some combination of these. After objects are placed in the virtual workspace users may be given identity-based control of the 
However, regarding claim 1, the combination of prior arts does not describe:
controlling, with a control unit, a manufacturing process of at least two objects dependent on the first and second data sets stored in the data storage; generating, with the control unit, at least one set of job data dependent on at least the first and second data sets stored in the data storage; storing, with the data storage, the at least one set of job data; assigning, with the control unit, a first object corresponding to the first data set and a second object corresponding to the second data set to a common build plane dependent on the at least one set of job data stored in the data storage, wherein the at least one set of job data comprises an occupancy rate of the common build plane; and initiating, with the control unit, the manufacturing process dependent on the occupancy rate of the common build plane
Claims 11, 16, 18 and 21-22
Regarding claim 11, the prior art of record, Shiihara (US 20170123407) discloses a control apparatus configured to model a three-dimensional object using the consumable material, and selects, in a case where a plurality of objects is designated as a modeling target to be modeled by the control apparatus and a setting for the modeling by the control apparatus is designated and a required amount of the consumable material required for the modeling of the plurality of objects by the control apparatus according to the setting is larger than the received available amount, one or more of the plurality of objects as a modeling target such that the required amount of the consumable material required for the modeling by the control apparatus according to the setting is within the available amount (Shiihara, see Fig. 3, [0030] and [0045]-[0062]), Thomas-Lepore et al. (US 20170173888) discloses a interactive platform supports multi-user participation in a shared virtual workspace to prepare and schedule virtual print trays for printing on a three-dimensional (3D) printer or other fabrication resource. Computerized models may be automatically positioned within the print tray, manually positioned within the print tray, or some combination of these. After objects are placed in the virtual workspace users may be given identity-based control of the print tray including, e.g., identity-specific capabilities for viewing, modifying or removing objects within the print tray (Thomas-Lepore, see Fig. 2, Fig. 3 and Fig 7 and their corresponding paragraphs), Cortes et al. (US20170305067) discloses an apparatus for partition a AM build bed of a AM unit into a first virtual build bed and a second virtual build bed. The first virtual build bed is assigned to a first user while the second virtual build bed assigned to a second user. A first digital file for a first object to be generated 
However, regarding claim 11, the combination of prior arts does not describe:
control the manufacturing process of at least two objects dependent on the data sets of the at least two users; generate at least one set of job data dependent on at least the data sets of the at least two users; store the at least one set of job data in the data storage; assign the at least two objects to a common build plane dependent on the at least one set of job data wherein the at least one set of job data comprises an occupancy rate of the common build plane; and initiating the manufacturing process dependent on the occupancy rate of the common build plane

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117